Exhibit 10.1

 

Central Pacific Financial Corp.

2013 Stock Compensation Plan

 

Article 1.

 

Establishment, Purpose, and Duration

 

1.1            Establishment of the Plan.  Central Pacific Financial Corp., a
Hawaii corporation (hereinafter referred to as the “Company”), establishes an
incentive compensation plan to be known as the Central Pacific Financial Corp.
2013 Stock Compensation Plan (hereinafter referred to as the “Plan”), as set
forth in this document.

 

The Plan permits the grant of Nonqualified Stock Options, Incentive Stock
Options, Stock Appreciation Rights (“SARs”), Restricted Stock, Restricted Stock
Units, Performance Shares, Performance Units, and Stock-Based Awards.

 

The Plan shall become effective upon shareholder approval of the Plan (the
“Effective Date”) and shall remain in effect as provided in Section 1.3 hereof.

 

1.2            Purpose of the Plan.  The purpose of the Plan is to promote the
success and enhance the value of the Company by linking the personal interests
of the Participants to those of the Company’s shareholders, and by providing
Participants with an incentive for outstanding performance.

 

The Plan is further intended to provide flexibility to the Company in its
ability to motivate, attract, and retain the services of Participants upon whose
judgment, interest, and special effort the successful conduct of its operation
largely is dependent.

 

1.3            Duration of the Plan.  Unless sooner terminated as provided
herein, the Plan shall terminate ten (10) years from the Effective Date. After
the Plan is terminated, no future Awards may be granted, but Awards previously
granted shall remain outstanding in accordance with their applicable terms and
conditions and the Plan’s terms and conditions. Notwithstanding the foregoing,
no Incentive Stock Options may be granted more than ten (10) years after the
earlier of (a) the adoption of the Plan by the Board, and (b) the Effective
Date.

 

1.4            Awards under Prior Option Plans.  From and after the Effective
Date, the Company will make new Awards only under this Plan. For the avoidance
of doubt, all awards granted before the Effective Date under any prior plan
shall remain in full force and effect and shall continue to be governed by the
terms of the applicable plan and related award agreement.

 

Article 2.

 

Definitions

 

Whenever used in the Plan, the following terms shall have the meaning set forth
below, and when the meaning is intended, the initial letter of the word shall be
capitalized.

 

2.1            “Affiliate” shall have the meaning ascribed to such term in
Rule 12b-2 of the General Rules and Regulations of the Exchange Act.

 

2.2            “Award” means, individually or collectively, a grant under this
Plan of NQSOs, ISOs, SARs, Restricted Stock, Restricted Stock Units, Performance
Shares, Performance Units, or Stock-Based Awards.

 

2.3            “Award Agreement” means either (i) an agreement entered into by
the Company and each Participant setting forth the terms and provisions
applicable to Awards granted under this Plan; or (ii) a statement issued by the
Company to a Participant describing the terms and provisions of such Award.

 

A-1

--------------------------------------------------------------------------------


 

2.4            “Beneficial Owner or Beneficial Ownership” shall have the meaning
ascribed to such term in rule 13d-3 of the General Rules and Regulations under
the Exchange Act.

 

2.5            “Board” or “Board of Directors” means the Board of Directors of
the Company.

 

2.6            “Cause” means:

 

(a)                       Gross negligence or gross neglect of duties;

 

(b)                       Commission of a felony or of a gross misdemeanor
involving moral turpitude; or

 

(c)                        Fraud, disloyalty, dishonesty or willful violation of
any law or significant Company policy committed in connection with the person’s
employment in service and resulting in an adverse effect on the Company.

 

2.7            “Change in Control” shall mean any of the following:

 

(a)                       Any “person” (as such term is used in
Sections 13(d) and 14(d) of the 1934 Securities Exchange Act) or group becomes
the “beneficial owner” (as defined in Rule 13d-3 of the 1934 Securities Exchange
Act) or has the right to acquire beneficial ownership, directly or indirectly,
of securities of the Company representing fifty percent (50%) or more of the
total voting power represented by the Company’s then outstanding voting
securities;

 

(b)                       The consummation of the sale, lease or other
disposition by the Company of all or substantially all of the Company’s assets
(including any equity interests in subsidiaries); or

 

(c)                        The consummation of a merger, consolidation, business
combination, scheme of arrangement, share exchange or similar transaction
involving the Company and any other corporation (“Business Combination”), other
than (x) a Business Combination which results in both (A) the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or its parent) at least forty-five (45%) of the total
voting power represented by the voting securities of the Company or such
surviving entity or its parent outstanding immediately after such Business
Combination and (B) the incumbent members of the Board immediately prior to the
Business Combination continuing to represent not less than two thirds (2/3) of
the members of the board of directors of the surviving entity or its parent, or
(y) a Business Combination which results in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) at least fifty percent (50%) of the total voting
power represented by the voting securities of the Company or such surviving
entity or its parent outstanding immediately after such Business Combination; or

 

(d)                       Any combination of (a), (b) and (c)..

 

2.8            “Code” means the U.S. Internal Revenue Code of 1986, as amended
from time to time, or any successor thereto.

 

2.9            “Committee” means the Compensation Committee of the Board.
However, if a member of the Compensation Committee is not an “outside director”
within the meaning of Section 162(m) of the Code or is not a “non-employee
director” within the meaning of Rule 16b-3 under the Exchange Act, the
Compensation Committee may from time to time delegate some or all of its
functions under the Plan to a committee or subcommittee composed of members that
meet the relevant requirements. The term “Committee” includes any such committee
or subcommittee, to the extent of the Compensation Committee’s delegation.

 

2.10     “Company” means Central Pacific Financial Corp., a Hawaii corporation,
and any successor thereto as provided in Article 18 herein.

 

A-2

--------------------------------------------------------------------------------


 

2.11     “Covered Employee” means a Participant who is a “covered employee,” as
defined in Section 162(m) of the Code and the regulations promulgated under
Section 162(m) of the Code, or any successor statute.

 

2.12     “Director” means any individual who is a member of the Board of
Directors of the Company and/or its Subsidiaries.

 

2.13     “Employee” means any employee of the Company, its Affiliates, and/or
its Subsidiaries. Directors who are not otherwise employed by the Company, its
Affiliates, and/or its Subsidiaries shall not be considered Employees under this
Plan.

 

2.14     Individuals described in the first sentence of this definition who are
foreign nationals or are employed outside of the United States, or both, are
considered to be Employees and may be granted Awards on the terms and conditions
set forth in the Plan, or on such other terms and conditions as may, in the
judgment of the Committee, be necessary or desirable to further the purpose of
the Plan.

 

2.15     “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, or any successor act thereto.

 

2.16     “Fair Market Value” or “FMV” means a price that is based on the
opening, closing, actual, high, low, or average selling prices of a Share on the
New York Stock Exchange (“NYSE”) or other established stock exchange (or
exchanges) on the applicable date, the preceding trading day, the next
succeeding trading day, or an average of trading days, as determined by the
Committee in its discretion. Such definition of FMV shall be specified in the
Award Agreement and may differ depending on whether FMV is in reference to the
grant, exercise, vesting, or settlement or payout of an Award. If, however, the
accounting standards used to account for equity awards granted to Participants
are substantially modified subsequent to the Effective Date of the Plan, the
Committee shall have the ability to determine an Award’s FMV based on the
relevant facts and circumstances. If Shares are not traded on an established
stock exchange, FMV shall be determined by the Committee based on objective
criteria.

 

2.17     “Fiscal Year” means the year commencing on January 1 and ending
December 31 or other time period as approved by the Board.

 

2.18     “Freestanding SAR” means an SAR that is granted independently of any
Options, as described in Article 7 herein.

 

2.19     “Full Value Award” means an Award other than in the form of an ISO,
NQSO, or SAR and which is settled by the issuance of Shares.

 

2.20     “Grant Price” means the price at which a SAR may be exercised by a
Participant, as determined by the Committee and set forth in Section 7.1 herein.

 

2.21     “Incentive Stock Option” or “ISO” means an Option to purchase Shares
granted under Article 6 herein and that is designated as an Incentive Stock
Option and is intended to meet the requirements of Section 422 of the Code, or
any successor provision.

 

2.22     “Independent Contractor” means an individual providing services to the
Company, its Affiliates, and/or its Subsidiaries, other than a Director who is
not also an Employee of the Company, its Affiliates, and/or its Subsidiaries.
Such Independent Contractor shall be eligible to participate in the Plan as
selected by the Committee in accordance with Article 5. Notwithstanding any
other provision in the Plan to the contrary, the following shall apply in the
case of an Independent Contractor who is allowed to participate in the Plan:
(a) with respect to any reference in this Plan to the working relationship
between such Independent Contractor and the Company, its Affiliates, and/or its
Subsidiaries, the term “service” shall apply as may be appropriate in lieu of
the term “employment” or “employ”; (b) no such Independent Contractor shall be
eligible for a grant of an ISO; and (c) the

 

A-3

--------------------------------------------------------------------------------


 

exercise period and vesting of an Award following such Independent Contractor’s
termination from service shall be specified and governed under the terms and
conditions of the Award as may be determined by the Committee and set forth in
the Independent Contractor’s Award Agreement related to such Award.

 

2.23     “Insider” shall mean an individual who is, on the relevant date, an
officer, Director, or more than ten percent (10%) Beneficial Owner of any class
of the Company’s equity securities that is registered pursuant to Section 12 of
the Exchange Act, as determined by the Board in accordance with Section 16 of
the Exchange Act.

 

2.24     “Nonqualified Stock Option” or “NQSO” means an Option to purchase
Shares, granted under Article 6 herein, which is not intended to be an Incentive
Stock Option or that otherwise does not meet such requirements.

 

2.25     “Option” means an Incentive Stock Option or a Nonqualified Stock
Option, as described in Article 6 herein.

 

2.26     “Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option, as determined by the Committee.

 

2.27     “Participant” means an Employee, Director or Independent Contractor who
has been selected to receive an Award or who has an outstanding Award granted
under the Plan.

 

2.28     “Performance-Based Compensation” means compensation under an Award that
satisfies the requirements of Section 162(m) of the Code for deductibility of
remuneration paid to Covered Employees.

 

2.29     “Performance Measures” means measures as described in Article 11 on
which the performance goals are based and which are approved by the Company’s
shareholders pursuant to this Plan in order to qualify Awards as
Performance-Based Compensation.

 

2.30     “Performance Period” means the period of time during which the
performance goals must be met in order to determine the degree of payout and/or
vesting with respect to an Award.

 

2.31     “Performance Share” means an Award granted to a Participant, as
described in Article 9 herein.

 

2.32     “Performance Unit” means an Award granted to a Participant, as
described in Article 9 herein.

 

2.33     “Period of Restriction” means the period when Awards are subject to
forfeiture based on the passage of time, the achievement of performance goals,
and/or upon the occurrence of other events as determined by the Committee, at
its discretion.

 

2.34     “Person” shall have the meaning ascribed to such term in
Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and
14(d) thereof, including a “group” as defined in Section 13(d) thereof.

 

2.35     “Restricted Stock” means an Award of Shares granted to a Participant
pursuant to Article 8 herein.

 

2.36     “Restricted Stock Unit” means an Award granted to a Participant
pursuant to Article 8 herein.

 

2.37     “Shares” or “Stock” means the Shares of common stock of the Company.

 

2.38     “Stock Appreciation Right” or “SAR” means an Award, designated as an
SAR, pursuant to the terms of Article 7 herein.

 

2.39     “Stock-Based Award” means an Award granted pursuant to the terms of
Section 10.2 herein.

 

A-4

--------------------------------------------------------------------------------


 

2.40     “Subsidiary” means any corporation, partnership, joint venture, limited
liability company, or other entity (other than the Company) in an unbroken chain
of entities beginning with the Company if each of the entities other than the
last entity in the unbroken chain owns at least fifty percent (50%) of the total
combined voting power in one of the other entities in such chain.

 

2.41     “Tandem SAR” means an SAR that is granted in connection with a related
Option pursuant to Article 7 herein, the exercise of which shall require
forfeiture of the right to purchase a Share under the related Option (and when a
Share is purchased under the Option, the Tandem SAR shall similarly be
cancelled) or an SAR that is granted in tandem with an Option but the exercise
of such Option does not cancel the SAR, but rather results in the exercise of
the related SAR.

 

Article 3.

 

Administration

 

3.1            General.  The Committee shall be responsible for administering
the Plan. The Committee may employ attorneys, consultants, accountants, and
other persons, and the Committee, the Company, and its officers and Directors
shall be entitled to rely upon the advice, opinions, or valuations of any such
persons. All actions taken and all interpretations and determinations made by
the Committee shall be final, conclusive, and binding upon the Participants, the
Company, and all other interested parties.

 

3.2            Authority of the Committee.  The Committee shall have full and
exclusive discretionary power and authority to interpret the terms and the
intent of the Plan and to determine eligibility for Awards and to adopt such
rules, regulations, and guidelines for administering the Plan as the Committee
may deem necessary or proper. Such authority shall include, but not be limited
to, selecting Award recipients, establishing all Award terms and conditions and,
subject to Article 16, adopting modifications and amendments, or subplans to the
Plan or any Award Agreement, including without limitation, any that are
necessary to comply with the laws of the countries in which the Company, its
Affiliates, and/or its Subsidiaries operate.

 

3.3            Delegation.  The Committee may delegate to one or more of its
members or to one or more officers of the Company, its Affiliates and/or its
Subsidiaries, or to one or more agents or advisors such administrative duties as
it may deem advisable, and the Committee or any person to whom it has delegated
duties as aforesaid may employ one or more persons to render advice with respect
to any responsibility the Committee or such person may have under the Plan.
Except with respect to Awards to insiders, the Committee may (to the extent
permitted by applicable law), by resolution, authorize one or more officers of
the Company to do one or both of the following: (a) designate officers,
Employees, or Independent Contractors of the Company, its Affiliates, and/or its
Subsidiaries to be recipients of Awards; and (b) determine the size of the
Award: provided, however, that the resolution providing such authorization sets
forth the total number of Awards such officer or officers may grant.

 

Article 4.

 

Shares Subject to the Plan and Maximum Awards

 

4.1            Number of Shares Available for Awards.  Subject to adjustment as
provided in this Article 4, the number of Shares which may be delivered pursuant
to Awards granted under the Plan (the “Share Authorization”) shall be 2,200,000
Shares. Upon stockholder approval of the Plan, no further Awards will be granted
under the Central Pacific Financial Corp. 2004 Stock Compensation Plan, but the
Central Pacific Financial Corp. 2004 Stock Compensation Plan shall remain in
effect for purposes of Awards previously granted. Notwithstanding any provision
provided herein, the maximum aggregate number of Shares that may be granted
pursuant to any Award granted in any one Fiscal Year to any one Participant
shall be 400,000 Shares. Any Shares related to Awards which terminate by
expiration, forfeiture, cancellation, or otherwise without the issuance of such
Shares, are settled in cash in lieu of

 

A-5

--------------------------------------------------------------------------------


 

Shares, or are exchanged with the Committee’s permission for Awards not
involving Shares, shall be available again for grant under the Plan. Moreover,
if the Option Price of any Option granted under the Plan or the tax withholding
requirements with respect to any Award granted under the Plan are satisfied by
tendering Shares to the Company (by either actual delivery or by attestation),
or if an SAR is exercised, only the number of Shares issued, net of the Shares
tendered, if any, will be deemed delivered for purposes of determining the
maximum number of Shares available for delivery under the Plan. The maximum
number of Shares available for issuance under the Plan shall not be reduced to
reflect any dividends or dividend equivalents that are reinvested into
additional Shares or credited as additional Restricted Stock, Restricted Stock
Units, Performance Shares, or Stock-Based Awards. The Shares available for
issuance under the Plan may be authorized and unissued Shares or treasury
Shares.

 

4.2            Adjustments in Authorized Shares.  In the event of any corporate
event or transaction (including, but not limited to, a change in the Shares of
the Company or the capitalization of the Company) such as a merger,
consolidation, reorganization, recapitalization, separation, Stock dividend,
Stock split, reverse Stock split, split up, spin-off, or other distribution of
Stock or property of the Company, combination of securities, exchange of
securities, dividend in kind, or other like change in capital structure or
distribution (other than normal cash dividends) to shareholders of the Company,
or any similar corporate event or transaction, the Committee. in its sole
discretion, in order to prevent dilution or enlargement of Participants’ rights
under the Plan, shall substitute or adjust, in an equitable manner, as
applicable, the number and kind of Shares that may be issued under the Plan, the
number and kind of Shares subject to outstanding Awards, the Option Price or
Grant Price applicable to outstanding Awards, the Award Limits, and other value
determinations applicable to outstanding Awards.

 

Appropriate adjustments may also be made by the Committee in the terms of any
Awards under the Plan to reflect such changes or distributions and to modify any
other terms of outstanding Awards on an equitable basis, including modifications
of performance goals and changes in the length of Performance Periods. The
determination of the Committee as to the foregoing adjustments, if any, shall be
conclusive and binding on Participants under the Plan.

 

Subject to the provisions of Article 15 and any applicable law or regulatory
requirement, without affecting the number of Shares reserved or available
hereunder, the Committee may authorize the issuance, assumption, substitution,
conversion or termination of Awards under this Plan in connection with any
merger, consolidation, acquisition of property or Stock, or reorganization, upon
such terms and conditions as it may deem appropriate. Additionally, the
Committee may amend the Plan, or adopt supplements to the Plan, in such manner
as it deems appropriate to provide for such issuance, assumption, substitution,
conversion or termination, all without further action by the Company’s
shareholders. Notwithstanding anything to the contrary, any adjustments,
modifications, amendments or changes of any kind made pursuant to this
Section 4.2 shall be made in a manner compliant with Section 409A of the Code.

 

Article 5.

 

Eligibility and Participation

 

5.1            Eligibility.  Individuals eligible to participate in the Plan
include all Employees, Directors, and Independent Contractors.

 

5.2            Actual Participation.  Subject to the provisions of the Plan, the
Committee may from time to time, select from all eligible Employees, Directors,
and Independent Contractors, those to whom Awards shall be granted and shall
determine the nature and amount of each Award.

 

A-6

--------------------------------------------------------------------------------


 

Article 6.

 

Stock Options

 

6.1            Grant of Options.  Subject to the terms and provisions of the
Plan, Options may be granted to Participants in such number, and upon such
terms, and at any time and from time to time as shall be determined by the
Committee, provided that ISOs shall not be granted to Non-Employee Directors and
Independent Contractors.

 

6.2            Award Agreement.  Each Option grant shall be evidenced by an
Award Agreement that shall specify the Option Price, the duration of the Option,
the number of Shares to which the Option pertains, the conditions upon which an
Option shall become vested and exercisable, and such other provisions as the
Committee shall determine which are not inconsistent with the terms of the Plan.
The Award Agreement also shall specify whether the Option is intended to be an
ISO or a NQSO.

 

6.3            Option Price.  The Option Price for each grant of an Option under
this Plan shall be determined by the Committee and shall be specified in the
Award Agreement. The Option Price shall be at least one hundred percent (100%)
of the FMV of the Shares on the date of grant.

 

6.4            Duration of Options.  Each Option granted to a Participant shall
expire at such time as the Committee shall determine at the time of grant;
provided, however, no Option shall be exercisable later than the tenth (10th)
anniversary date of its grant.

 

6.5            Exercise of Options.  Options granted under this Article 6 shall
be exercisable at such times and be subject to such restrictions and conditions
as the Committee shall in each instance approve, which need not be the same for
each grant or for each Participant.

 

6.6            Payment.  Options granted under this Article 6 shall be exercised
by the delivery of a written notice of exercise to the Company, setting forth
the number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares.

 

The Option Price upon exercise of any Option shall be payable to the Company in
full either: (a) in cash or its equivalent; (b) by tendering (either by actual
delivery or attestation) previously acquired Shares having an aggregate FMV at
the time of exercise equal to the total Option Price (provided, if required to
maintain favorable accounting treatment for the Options granted, the Shares that
are tendered must have been held by the Participant for at least six (6) months
prior to their tender to satisfy the Option Price or have been purchased on the
open market); (c) by a combination of (a) and (b); or (d) any other method
approved by the Committee in its sole discretion.

 

The Committee also may allow cashless exercise as permitted under the Federal
Reserve Board’s Regulation T, subject to applicable securities law restrictions,
or by any other means which the Committee determines to be consistent with the
Plan’s purpose and applicable law.

 

Subject to Section 6.7 and any governing rules or regulations, as soon as
practicable after receipt of a written notification of exercise and full
payment, the Company shall deliver to the Participant, Share certificates or
evidence of book entry Shares, in an appropriate amount based upon the number of
Shares purchased under the Option(s).

 

Unless otherwise determined by the Committee, all payments under all of the
methods indicated above shall be paid in United States dollars.

 

6.7            Restrictions on Share Transferability.  The Committee may impose
such restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Article 6 as it may deem advisable, including, without
limitation, requiring the Participant to hold the Shares acquired pursuant to
exercise for a specified period of time, restrictions under applicable federal
securities laws, under the requirements of any stock exchange or market upon
which such Shares are then listed and/or traded, and under any blue sky or state
securities laws applicable to such Shares.

 

A-7

--------------------------------------------------------------------------------


 

6.8            Termination of Employment.  Each Participant’s Award Agreement
shall set forth the extent to which the Participant shall have the right to
exercise the Option following termination of the Participant’s employment with
the Company, its Affiliates, and/or its Subsidiaries. Such provisions shall be
determined in the sole discretion of the Committee, shall be included in the
Award Agreement entered into with each Participant, need not be uniform among
all Options issued pursuant to this Article 6, and may reflect distinctions
based on the reasons for termination.

 

6.9            Transferability of Options.

 

(a)         Incentive Stock Options. No ISO granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, all ISOs
granted to a Participant under this Article 6 shall be exercisable during his or
her lifetime only by such Participant.

 

(b)         Nonqualified Stock Options. Except as otherwise provided in a
Participant’s Award Agreement or otherwise at any time by the Committee, no NQSO
granted under this Article 6 may be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution; provided that the Board or Committee may permit
further transferability, on a general or a specific basis, and may impose
conditions and limitations on any permitted transferability. Further, except as
otherwise provided in a Participant’s Award Agreement or otherwise at any time
by the Committee, or unless the Board or the Committee decides to permit further
transferability, all NQSOs granted to a Participant under this Article 6 shall
be exercisable during his or her lifetime only by such Participant.

 

6.10     Notification of Disqualifying Disposition.  The Participant will notify
the Company upon the disposition of Shares issued pursuant to the exercise of an
ISO. The Company will use such information to determine whether a disqualifying
disposition as described in Section 421(b) of the Code has occurred.

 

Article 7.

 

Stock Appreciation Rights

 

7.1            Grant of SARs. Subject to the terms and conditions of the Plan,
SARs may be granted to Participants at any time and from time to time as shall
be determined by the Committee. The Committee may grant Freestanding SARs,
Tandem SARs, or any combination of these forms of SARs.

 

Subject to the terms and conditions of the Plan, the Committee shall have
complete discretion in determining the number of SARs granted to each
Participant and, consistent with the provisions of the Plan, in determining the
terms and conditions pertaining to such SARs.

 

The SAR Grant Price for each grant of a Freestanding SAR shall be determined by
the Committee and shall be specified in the Award Agreement. The SAR Grant Price
must be at least one hundred percent (100%) of the FMV of the Shares on the date
of grant. The Grant Price of Tandem SARs shall be equal to the Option Price of
the related Option.

 

7.2            SAR Agreement.  Each SAR Award shall be evidenced by an Award
Agreement that shall specify the Grant Price, the term of the SAR, and such
other provisions as the Committee shall determine.

 

7.3            Term of SAR.  The term of an SAR granted under the Plan shall be
determined by the Committee, in its sole discretion, and except as determined
otherwise by the Committee and specified in the SAR Award Agreement, no SAR
shall be exercisable later than the tenth (10th) anniversary date of its grant.

 

A-8

--------------------------------------------------------------------------------


 

7.4            Exercise of Freestanding SARs.  Freestanding SARs may be
exercised upon whatever terms and conditions the Committee, in its sole
discretion, imposes upon them.

 

7.5            Exercise of Tandem SARs.  Tandem SARs may he exercised for all or
part of the Shares subject to the related Option upon the surrender of the right
to exercise the equivalent portion of the related Option. A Tandem SAR may be
exercised only with respect to the Shares for which its related Option is then
exercisable.

 

Notwithstanding any other provision of this Plan to the contrary, with respect
to a Tandem SAR granted in connection with an ISO: (a) the Tandem SAR will
expire no later than the expiration of the underlying ISO; (b) the value of the
payout with respect to the Tandem SAR may be for no more than one hundred
percent (100%) of the difference between the Option Price of the underlying ISO
and the FMV of the Shares subject to the underlying ISO at the time the Tandem
SAR is exercised; and (c) the Tandem SAR may be exercised only when the FMV of
the Shares subject to the ISO exceeds the Option Price of the ISO.

 

7.6            Payment of SAR Amount.  Upon the exercise of an SAR, a
Participant shall be entitled to receive payment from the Company in an amount
determined by multiplying:

 

(a)         The difference between the FMV of a Share on the date of exercise
over the Grant Price; by

 

(b)         The number of Shares with respect to which the SAR is exercised.

 

At the discretion of the Committee, the payment upon SAR exercise may be in
cash, in Shares of equivalent value, in some combination thereof, or in any
other manner approved by the Committee at its sole discretion. The Committee’s
determination regarding the form of SAR payout shall be set forth or reserved
for later determination in the Award Agreement pertaining to the grant of the
SAR.

 

7.7            Termination of Employment.  Each Award Agreement shall set forth
the extent to which the Participant shall have the right to exercise the SAR
following termination of the Participant’s employment with the Company, its
Affiliates, and or its Subsidiaries. Such provisions shall be determined in the
sole discretion of the Committee, shall be included in the Award Agreement
entered into with Participants, need not be uniform among all SARs issued
pursuant to the Plan, and may reflect distinctions based on the reasons for
termination.

 

7.8            Nontransferability of SARs.  Except as otherwise provided in a
Participant’s Award Agreement, no SAR granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution; provided that the Board
or Committee may permit further transferability, on a general or a specific
basis, and may impose conditions and limitations on any permitted
transferability. Further, except as otherwise provided in a Participant’s Award
Agreement or otherwise unless the Board or the Committee decides to permit
further transferability, all SARs granted to a Participant under this Article 7
shall be exercisable during his or her lifetime only by such Participant.

 

7.9            Other Restrictions.  The Committee shall impose such other
conditions and/or restrictions on any Shares received upon exercise of a SAR
granted pursuant to the Plan as it may deem advisable. This includes, but is not
limited to, requiring the Participant to hold the Shares received upon exercise
of an SAR for a specified period of time.

 

Article 8.

 

Restricted Stock and Restricted Stock Units

 

8.1            Grant of Restricted Stock or Restricted Stock Units.  Subject to
the terms and provisions of the Plan, the Committee, at any time and from time
to time, may grant Shares of Restricted Stock and/or Restricted Stock Units to
Participants in such amounts, as the Committee shall determine. Restricted Stock
Units shall be similar to Restricted Stock except that no Shares are actually
awarded to the Participant on the date of grant.

 

A-9

--------------------------------------------------------------------------------


 

8.2            Restricted Stock or Restricted Stock Unit Agreement.  Each
Restricted Stock and/or Restricted Stock Unit grant shall be evidenced by an
Award Agreement that shall specify the Period(s) of Restriction, the number of
Shares of Restricted Stock or the number of Restricted Stock Units granted, and
such other provisions as the Committee shall determine.

 

8.3            Transferability.  Except as provided in this Article 8, the
Shares of Restricted Stock and/or Restricted Stock Units granted herein may not
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated
until the end of the applicable Period of Restriction established by the
Committee and specified in the Award Agreement (and in the case of Restricted
Stock Units until the date of delivery or other payment), or upon earlier
satisfaction of any other conditions, as specified by the Committee, in its sole
discretion, and set forth in the Award Agreement. All rights with respect to the
Restricted Stock and/or Restricted Stock Units granted to a Participant under
the Plan shall be available during his or her lifetime only to such Participant.

 

8.4            Other Restrictions.  The Committee shall impose such other
conditions and/or restrictions on any Shares of Restricted Stock or Restricted
Stock Units granted pursuant to the Plan as it may deem advisable including,
without limitation, a requirement that Participants pay a stipulated purchase
price for each Share of Restricted Stock or each Restricted Stock Unit,
restrictions based upon the achievement of specific performance goals,
time-based restrictions on vesting following the attainment of the performance
goals, time-based restrictions, restrictions under applicable federal or state
securities laws, or any holding requirements or sale restrictions placed on the
Shares by the Company upon vesting of such Restricted Stock or Restricted Stock
Units.

 

To the extent deemed appropriate by the Committee, the Company may retain the
certificates representing Shares of Restricted Stock in the Company’s possession
until such time as all conditions and/or restrictions applicable to such Shares
have been satisfied or lapse.

 

Except as otherwise provided in this Article 8, Shares of Restricted Stock
covered by each Restricted Stock Award shall become freely transferable by the
Participant after all conditions and restrictions applicable to such Shares have
been satisfied or lapse, and Restricted Stock Units shall be paid in cash,
Shares, or a combination of cash and Shares as the Committee, in its sole
discretion shall determine.

 

8.5            Certificate Legend.  In addition to any legends placed on
certificates pursuant to Section 8.4 herein, each certificate representing
Shares of Restricted Stock granted pursuant to the Plan may bear a legend such
as the following:

 

“The sale or other transfer of the Shares of Stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer as set forth in the Central Pacific
Financial Corp.’s 2013 Stock Compensation Plan, and in the associated Restricted
Stock Award Agreement. A copy of the Plan and such Restricted Stock Award
Agreement may be obtained from the Central Pacific Financial Corp.”

 

8.6            Voting Rights.  To the extent permitted or required by law, as
determined by the Committee, Participants holding Shares of Restricted Stock
granted hereunder may be granted the right to exercise full voting rights with
respect to those Shares during the Period of Restriction. A Participant shall
have no voting rights with respect to any Restricted Stock Units granted
hereunder.

 

8.7            Dividends and Dividend Equivalents.  During the Period of
Restriction, Participants holding Shares of Restricted Stock or Restricted Stock
Units granted hereunder may, if the Committee so determines, be credited with
dividends paid with respect to Restricted Stock or dividend equivalents with
respect to Restricted Stock Units while they are so held in a manner determined
by the Committee in its sole discretion. The Committee may apply any
restrictions to the dividends or dividend equivalents that the Committee deems
appropriate. The Committee, in its sole discretion, may determine the form of
payment of dividends or dividend equivalents, including cash, Shares, Restricted

 

A-10

--------------------------------------------------------------------------------

 


 

Stock, or Restricted Stock Units and such dividends or dividend equivalents may
be subject to accrual, forfeiture, or payout restrictions as determined by the
Committee, provided that such dividends or dividend equivalents shall be paid or
provided in a manner compliant with Section 409A of the Code.

 

8.8                 Termination of Employment.  Each Award Agreement shall set
forth the extent to which the Participant shall have the right to retain
Restricted Stock and/or Restricted Stock Units following termination of the
Participant’s employment with the Company, its Affiliates, and/or its
Subsidiaries. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with each
Participant, need not be uniform among all Shares of Restricted Stock or
Restricted Stock Units issued pursuant to the Plan, and may reflect distinctions
based on the reasons for termination.

 

8.9                 Section 83(b) Election.  The Committee may provide in an
Award Agreement that the Award of Restricted Stock is conditioned upon the
Participant making or refraining from making an election with respect to the
Award under Section 83(b) of the Code. If a Participant makes an election
pursuant to Section 83(b) of the Code concerning a Restricted Stock Award, the
Participant shall be required to file promptly a copy of such election with the
Company.

 

Article 9.

 

Performance Shares and Performance Units

 

9.1                 Grant of Performance Shares and Performance Units.  Subject
to the terms of the Plan, Performance Shares and/or Performance Units may be
granted to Participants in such amounts and upon such terms, and at any time and
from time to time, as shall be determined by the Committee.

 

9.2                 Value of Performance Shares and Performance Units.  Each
Performance Share shall have an initial value equal to the FMV of a Share on the
date of grant. Each Performance Unit shall have an initial value that is
established by the Committee at the time of grant. The Committee shall set
performance goals in its discretion which, depending on the extent to which they
are met, will determine the value and/or number of Performance
Shares/Performance Units that will be paid out to the Participant.

 

9.3                 Earning of Performance Shares and Performance Units. 
Subject to the terms of this Plan, after the applicable Performance Period has
ended, the holder of Performance Shares/Performance Units shall be entitled to
receive payout on the value and number of Performance Shares/Performance Units
earned by the Participant over the Performance Period, to be determined as a
function of the extent to which the corresponding performance goals have been
achieved. Notwithstanding the foregoing, the Company has the ability to require
the Participant to hold the Shares received pursuant to such Award for a
specified period of time.

 

9.4                 Form and Timing of Payment of Performance Shares and
Performance Units.  Payment of earned Performance Shares/Performance Units shall
be as determined by the Committee and as evidenced in the Award Agreement.
Subject to the terms of the Plan, the Committee, in its sole discretion, may pay
earned Performance Shares/Performance Units in the form of cash or in Shares (or
in a combination thereof) equal to the value of the earned Performance
Shares/Performance Units as soon as practicable after the end of the applicable
Performance Period, but in no event later than 21/2 months following the end of
the calendar year in which such Performance Period ends; provided, however, that
any Shares may be granted subject to restrictions deemed appropriate by the
Committee, but only if the terms of such restrictions are compliant with
Section 409A of the Code. The determination of the Committee with respect to the
form of payout of such Awards shall be set forth in the Award Agreement
pertaining to the grant of the Award.

 

9.5                 Dividend Equivalents.  At the discretion of the Committee,
Participants holding Performance Shares may be entitled to receive dividend
equivalents with respect to dividends declared with respect

 

A-11

--------------------------------------------------------------------------------


 

to the Shares. Such dividends may be subject to accrual, forfeiture, or payout
restrictions as determined by the Committee in its sole discretion, provided
that such dividends or dividend equivalents shall be paid or provided in a
manner compliant with Section 409A of the Code.

 

9.6                 Termination of Employment.  Each Award Agreement shall set
forth the extent to which the Participant shall have the right to retain
Performance Shares and/or Performance Units following termination of the
Participant’s employment with the Company, its Affiliates, and/or its
Subsidiaries. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with each
Participant, need not be uniform among all Awards of Performance Shares or
Performance Units issued pursuant to the Plan, and may reflect distinctions
based on the reasons for termination.

 

9.7                 Nontransferability.  Except as otherwise provided in a
Participant’s Award Agreement, Performance Shares/Performance Units may not be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will or by the laws of descent and distribution. Further, except
as otherwise provided in a Participant’s Award Agreement, a Participant’s rights
under the Plan shall be exercisable during his or her lifetime only by such
Participant.

 

Article 10.

 

Stock-Based Awards

 

10.1          Stock-Based Awards.  The Committee may grant other types of
equity-based or equity-related Awards (including the grant or offer for sale of
unrestricted Shares) in such amounts and subject to such terms and conditions,
as the Committee shall determine. Such Awards may entail the transfer of actual
Shares to Participants, or payment in cash or otherwise of amounts based on the
value of Shares and may include, without limitation, Awards designed to comply
with or take advantage of the applicable local laws of jurisdictions other than
the United States.

 

10.2          Value of Stock-Based Awards.  Each Stock-Based Award shall have a
value based on the value of a Share, as determined by the Committee. The
Committee may establish performance goals in its discretion. If the Committee
exercises its discretion to establish performance goals, the number and/or value
of Stock-Based Awards that will be paid out to the Participant will depend on
the extent to which the performance goals are met.

 

10.3          Earning of Stock-Based Awards.  Subject to the terms of this Plan,
the holder of Stock-Based Awards shall be entitled to receive payout on the
number and value of Stock-Based Awards earned by the Participant, to be
determined as a function of the extent to which applicable performance goals, if
any, have been achieved.

 

10.4          Form and Timing of Payment of Stock-Based Awards.  Payment of
earned Stock-Based Awards shall be as determined by the Committee and as
evidenced in the Award Agreement. Subject to the terms of the Plan, the
Committee, in its sole discretion, may pay earned Stock-Based Awards in the form
of cash or in Shares (or in a combination thereof) that have an aggregate FMV
equal to the value of the earned Stock-Based Awards. Such Shares may be granted
subject to any restrictions deemed appropriate by the Committee. The
determination of the Committee with respect to the form of payout of such Awards
shall be set forth in the Award Agreement pertaining to the grant of the Award.

 

10.5          Termination of Employment.  Each Award Agreement shall set forth
the extent to which the Participant shall have the right to receive Stock-Based
Awards following termination of the Participant’s employment with the Company,
its Affiliates, and/or its Subsidiaries. Such provisions shall be determined in
the sole discretion of the Committee shall be included in the Award Agreement
entered into with each Participant, need not be uniform among all Awards of
Stock-Based Awards issued pursuant to the Plan, and may reflect distinctions
based on the reasons for termination.

 

A-12

--------------------------------------------------------------------------------


 

10.6          Nontransferability.  Except as otherwise provided in a
Participant’s Award Agreement, Stock-Based Awards may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, except as otherwise provided
in a Participant’s Award Agreement, a Participant’s rights under the Plan shall
be exercisable during the Participant’s lifetime only by the Participant.

 

10.7          Dividend Equivalents.  At the discretion of the Committee,
Participants holding Stock-Based Awards may be entitled to receive dividend
equivalents with respect to dividends declared with respect to the Shares. Such
dividends may be subject to accrual, forfeiture, or payout restrictions as
determined by the Committee in its sole discretion, provided that such dividends
or dividend equivalents shall be paid or provided in a manner compliant with
Section 409A of the Code.

 

Article 11.

 

Performance Measures

 

Unless and until the Committee proposes for shareholder vote and the
shareholders approve a change in the general Performance Measures set forth in
this Article 11, the performance goals upon which the payment or vesting of an
Award to a Covered Employee that is intended to qualify as Performance-Based
Compensation shall be limited to the following Performance Measures: net sales;
gross sales; revenue; net revenue; gross revenue; net income; net income after
capital costs, non-interest income compared to net interest income ratio; growth
of loans and/or deposits; growth in number of customers, households or assets;
cash generation; cash flow; unit volume; market share; cost reduction; EVA®;
costs and expenses (including expense efficiency ratios and other expense
measures); strategic plan development and implementation; customer satisfaction;
credit quality measures; full-time equivalency control; allowance for loan
losses; operating efficiency; loan chargeoffs; loan writedowns; non-performing
or impaired loans; return measures (including, but not limited to, return on
assets, risk-adjusted return on capital or return on equity); return on net
assets; return on actual or proforma assets; return on average assets; return on
capital; return on investment; return on working capital; return on net capital
employed; working capital; asset turnover; economic value added; total
stockholder return; fee income; net income; net income before capital costs; net
income before taxes; operating income; operating profit margin; net income
margin; net interest margin; sales margin; market share; inventory turnover;
days sales outstanding; sales growth; capacity utilization; increase in customer
base; book value; stock price (including, but not limited to, growth measures
and total shareholder return); earnings per share (actual or targeted growth);
stock price earnings ratio; margins; earnings before interest; taxes;
depreciation and amortization expenses (“EBITDA”); earnings before interest and
taxes (“EBIT”); earnings before interest (“EBI”); or EBITDA, EBIT, EBI or
earnings before taxes and unusual or nonrecurring items as measured either
against the annual budget or as a ratio to revenue.

 

In addition to the foregoing, the Committee may consider the following
individual unit/production Performance Measures: cost per dollar loan growth;
cost per dollar deposit growth; revenue per personnel; operating expense to
group budget; service levels (group); and personal performance.

 

Any Performance Measure(s) may be designated to apply on a “core” basis, where
at the discretion of the Committee certain non-recurring items may be excluded
for purposes of determining the attainment of the Performance Measure(s). In
addition, any Performance Measure(s) may be used to measure the performance of
the Company as a whole, or any subsidiary, affiliate, business unit of the
Company, in comparison with peer group performance or to an index, or any
combination thereof, as the Committee may deem appropriate, or any of the above
Performance Measures as compared to the performance of a group of comparator
companies, or published or special index that the Committee, in its sole
discretion, deems appropriate. The Committee also has the authority to provide
for accelerated vesting of any Award based on the achievement of performance
goals pursuant to the Performance Measures specified in this Article 11.

 

A-13

--------------------------------------------------------------------------------


 

The Committee may provide in any such Award that any evaluation of performance
may include or exclude any of the following events that occurs during a
Performance Period: (a) asset write-downs; (b) litigation or claim judgments or
settlements; (c) the effect of changes in tax laws, accounting principles, or
other laws or provisions affecting reported results; (d) reorganization or
restructuring programs; (e) extraordinary or nonrecurring items as described in
Accounting Principles Board Opinion No. 30 and/or in management’s discussion and
analysis of financial condition and results of operations appearing in the
Company’s annual report to shareholders for the applicable year;
(f) acquisitions or divestitures; and (g) foreign exchange gains and losses. To
the extent such inclusions or exclusions affect Awards to Covered Employees,
they shall be prescribed in a form that meets the requirements of Code
Section 162(m) for deductibility.

 

Awards that are designed to qualify as Performance-Based Compensation, and that
are held by Covered Employees, may not be adjusted upward. The Committee shall
retain the discretion to adjust such Awards downward.

 

In the event that applicable tax and/or securities laws change to permit
Committee discretion to alter the governing Performance Measures without
obtaining shareholder approval of such changes, the Committee shall have sole
discretion to make such changes without obtaining shareholder approval. In
addition, in the event that the Committee determines that it is advisable to
grant Awards that shall not qualify as Performance-Based Compensation, the
Committee may make such grants without satisfying the requirements of Code
Section 162(m).

 

Article 12.

 

Beneficiary Designation

 

A Participant’s “beneficiary” is the person or persons entitled to receive
payments or other benefits or exercise rights that are available under the Plan
in the event of the Participant’s death. A Participant may designate a
beneficiary or change a previous beneficiary designation at any time by using
forms and following procedures approved by the Committee for that purpose. If no
beneficiary designated by the Participant is eligible to receive payments or
other benefits or exercise rights that are available under the Plan at the
Participant’s death the beneficiary shall be the Participant’s estate.

 

Notwithstanding the provisions above, the Committee may in its discretion, after
notifying the affected Participants, modify the foregoing requirements,
institute additional requirements for beneficiary designations, or suspend the
existing beneficiary designations of living Participants or the process of
determining beneficiaries under this Article 12, or both. If the Committee
suspends the process of designating beneficiaries on forms and in accordance
with procedures it has approved pursuant to this Article 12, the determination
of who is a Participant’s beneficiary shall be made under the Participant’s will
and applicable state law.

 

Article 13.

 

Deferrals and Share Settlements

 

Notwithstanding any other provision under the Plan, the Committee may permit or
require a Participant to defer such Participant’s receipt of the payment of cash
or the delivery of Shares that would otherwise be due to such Participant by
virtue of the exercise of an Option or SAR, or with respect to the lapse or
waiver of restrictions with respect to Restricted Stock or Restricted Stock
Units or the satisfaction of any requirements or performance goals with respect
to Performance Shares, Performance Units, or Stock-Based Awards. If any such
deferral election is required or permitted, the Committee shall, in its sole
discretion, establish rules and procedures for such payment deferrals, provided
that such rules and procedures for any deferrals or deferral elections pursuant
to this Article 13 shall comply in all respects with Section 409A of the Code.

 

A-14

--------------------------------------------------------------------------------


 

Article 14.

 

Rights of Employees and Independent Contractors

 

14.1          Employment.  Nothing in the Plan or an Award Agreement shall
interfere with or limit in any way the right of the Company, its Affiliates,
and/or its Subsidiaries to terminate any Participant’s employment or other
service relationship at any time, nor confer upon any Participant any right to
continue in the capacity in which he or she is employed or otherwise serves the
Company, its Affiliates, and/or its Subsidiaries.

 

Neither an Award nor any benefits arising under this Plan shall constitute part
of an employment contract with the Company, its Affiliates, and/or its
Subsidiaries and, accordingly, subject to Articles 3 and 16, this Plan and the
benefits hereunder may be terminated at any time in the sole and exclusive
discretion of the Committee without giving rise to liability on the part of the
Company, its Affiliates, and/or its Subsidiaries for severance payments.

 

For purposes of the Plan, transfer of employment of a Participant between the
Company, its Affiliates, and/or its Subsidiaries shall not be deemed a
termination of employment. Additionally, the Committee shall have the ability to
stipulate in a Participant’s Award Agreement that a transfer to a company that
is spun-off from the Company shall not be deemed a termination of employment
with the Company for purposes of the Plan until the Participant’s employment is
terminated with the spun-off company.

 

14.2          Participation.  No Employee or Independent Contractor shall have
the right to be selected to receive an Award under this Plan, or, having been so
selected, to be selected to receive a future Award.

 

14.3          Rights as a Shareholder.  A Participant shall have none of the
rights of a shareholder with respect to Shares covered by any Award until the
Participant becomes the record holder of such Shares.

 

Article 15.

 

Change in Control

 

In the event of a Change in Control, unless an Award is assumed or substituted
by the successor corporation, then (i) such Awards shall become fully
exercisable as of the date of the Change in Control, whether or not otherwise
then exercisable and (ii) all restrictions and conditions on any Award then
outstanding shall lapse as of the date of the Change in Control. Notwithstanding
the foregoing, unless otherwise specifically prohibited under applicable laws,
or by the rules and regulations of any governing governmental agencies or
national securities exchanges, the Committee may provide in the Award Agreement
for immediate vesting of an Award upon or following the occurrence of a Change
in Control.

 

Article 16.

 

Amendment, Modification, Suspension, and Termination

 

16.1          Amendment, Modification, Suspension, and Termination.  The
Committee or Board may, at any time and from time to time, alter, amend, modify,
suspend, or terminate the Plan in whole or in part, provided that any such
alteration, amendment, modification, suspension or termination of the Plan
pursuant to this Article 16 shall be effected in a manner compliant with
Section 409A of the Code. Notwithstanding anything herein to the contrary,
without the prior approval of the Company’s shareholders, Options issued under
the Plan will not be repriced, replaced, or regranted through cancellation, or
by lowering the exercise price of a previously granted Option. No amendment of
the Plan shall be made without shareholder approval if shareholder approval is
required by law, regulation, or stock exchange rule.

 

A-15

--------------------------------------------------------------------------------


 

16.2          Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events.  The Committee may make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4.2 hereof) affecting the Company or the financial statements of the
Company or of changes in applicable laws, regulations, or accounting principles,
whenever the Committee determines that such adjustments are appropriate in order
to prevent unintended dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan. The determination of the
Committee as to the foregoing adjustments, if any, shall be conclusive and
binding on Participants under the Plan. Notwithstanding anything to the
contrary, any adjustments pursuant to this Section 16.2 shall be effected in a
manner compliant with Section 409A of the Code.

 

16.3          Awards Previously Granted.  Notwithstanding any other provision of
the Plan to the contrary, no termination, amendment, suspension, or modification
of the Plan shall adversely affect in any material way any Award previously
granted under the Plan, without the written consent of the Participant holding
such Award.

 

16.4          Clawback and Other Provisions for Recovery or Termination of
Awards.  Subject to Section 16.3, Central Pacific Financial Corp., Central
Pacific Bank, Central Pacific HomeLoans, and each and every of their respective
affiliates and subsidiaries (hereinafter individually and collectively referred
to as the “Company”) reserves the right, in its sole and absolute discretion,
and at any time, and for any reason, to make any changes to this plan or
agreement, or to suspend or terminate this plan or agreement either partially or
in its entirety, or to interpret any of the terms and provisions of this plan or
agreement. In addition, and without in any way limiting the foregoing statements
in this paragraph and notwithstanding anything else stated in this plan or
agreement, this plan or agreement shall be subject to the following conditions:

 

16.5          Any term or provision in this plan that is interpreted, deemed or
found by any governmental agency or by the Company to be in violation or
potential violation of any law, guidance, rule, regulation, regulatory action,
order or decree (hereinafter individually and collectively referred to as “Law”)
will be modified to conform to the Law.

 

(a)                       Any bonus, retention award, incentive compensation or
any other payment paid under this plan or agreement is subject to recovery
(clawback) by any governmental agency or by the Company if it is based on
materially inaccurate statements of earnings, revenues or gains, or any
performance criteria/metric or other criteria or metric that is found by any
governmental agency or the Company to be materially inaccurate or to have
encouraged unnecessary and/or excessive risk taking.

 

(b)                       Golden parachute payments are prohibited under this
plan or agreement.

 

(c)                        Payments that require regulatory or other approval
are prohibited unless and until such approval is obtained, and the Company shall
have no obligation to seek such approval.

 

(d)                       The Company will not grant Awards that may constitute
excessive compensation under Law or by the Company.

 

(e)                        The Company will not grant Awards that threaten the
Company’s safety and soundness.

 

(f)                         The Company will not grant Awards that encourage
excessive risk taking.

 

Participation in this plan or agreement shall not be construed as a promise or
guarantee of future or continued employment, or as stating provisions or terms
of employment. The Company and its employees recognize their mutual right to end
their employment relationship at any time, and acknowledge that such
relationship is one of employment-at-will. Regardless of this plan or agreement,
the Company may terminate your employment in its sole and absolute discretion
and at any time and for any reason.

 

A-16

--------------------------------------------------------------------------------


 

Except and unless specifically stated otherwise elsewhere in the plan or
agreement document to which this section is made a part of, this section and
everything stated in this section shall prevail and control in the event of any
ambiguity or inconsistency between what’s stated in this section and what may be
stated elsewhere in the plan or agreement document.

 

Article 17.

 

Withholding

 

17.1          Tax Withholding.  The Company shall have the power and the right
to deduct or withhold, or require a Participant to remit to the Company, an
amount sufficient to satisfy federal, state, and local taxes, domestic or
foreign (including the Participant’s FICA obligation), required by law or
regulation to be withheld with respect to any taxable event arising or as a
result of this Plan.

 

17.2          Share Withholding.  With respect to withholding required upon the
exercise of Options or SARs, upon the lapse of restrictions on Restricted Stock
or Restricted Stock Units, or upon the achievement of performance goals related
to Performance Shares, or any other taxable event arising as a result of Awards
granted hereunder, the Company may require or Participants may elect, subject to
the approval of the Committee, to satisfy the withholding requirement, in whole
or in part, by having the Company withhold Shares having a FMV of a Share on the
date the tax is to be determined equal to the tax that could be imposed on the
transaction, provided that if required by the accounting rules and regulations
to maintain favorable accounting treatment for the Awards, the tax is to be
determined equal to the minimum statutory total tax that could be imposed on the
transaction. All elections shall be irrevocable, made in writing, and signed by
the Participant, and shall be subject to any restrictions or limitations that
the Committee, in its sole discretion, deems appropriate.

 

Article 18.

 

Successors

 

All obligations of the Company under the Plan with respect to Awards granted
hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

 

Article 19.

 

General Provisions

 

19.1          Forfeiture Events.  The Committee may specify in an Award
Agreement that the Participant’s rights, payments, and benefits with respect to
an Award shall be subject to reduction, cancellation, forfeiture, or recoupment
upon the occurrence of certain specified events, in addition to any otherwise
applicable vesting or performance conditions of an Award. Such events shall
include, but shall not be limited to, termination of employment for Cause,
violation of material Company, Affiliate, and/or Subsidiary policies, breach of
noncompetition, confidentiality, or other restrictive covenants that may apply
to the Participant, or other conduct by the Participant that is detrimental to
the business or reputation of the Company, its Affiliates, and/or its
Subsidiaries.

 

19.2          Legend.  The certificates for Shares may include any legend that
the Committee deems appropriate to reflect any restrictions on transfer of such
Shares.

 

19.3          Delivery of Title.  The Company shall have no obligation to issue
or deliver evidence of title for Shares issued under the Plan prior to:

 

(a)                       Obtaining any approvals from governmental agencies
that the Company determines are necessary or advisable; and

 

A-17

--------------------------------------------------------------------------------


 

(b)                       Completion of any registration or other qualification
of the Shares under any applicable national or foreign law or ruling of any
governmental body that the Company determines to be necessary or advisable.

 

19.4          Investment Representations.  The Committee may require each
Participant receiving Shares pursuant to an Award under this Plan to represent
and warrant in writing that the Participant is acquiring the Shares for
investment and without any present intention to sell or distribute such Shares.

 

19.5          Employees Based Outside of the United States.  Notwithstanding any
provision of the Plan to the contrary, in order to comply with the laws in other
countries in which the Company, its Affiliates, and/or its Subsidiaries operate
or have Employees or Independent Contractors, the Committee, in its sole
discretion, shall have the power and authority to:

 

(a)                       Determine which Affiliates and Subsidiaries shall be
covered by the Plan;

 

(b)                       Determine which Employees and Independent Contractors
outside the United States are eligible to participate in the Plan;

 

(c)                        Modify the terms and conditions of any Award granted
to Employees or Independent Contractors outside the United States to comply with
applicable foreign laws:

 

(d)                       Establish subplans and modify exercise procedures and
other terms and procedures, to the extent such actions may be necessary or
advisable. Any subplans and modifications to Plan terms and procedures
established under this Section 19.5 by the Committee shall be attached to this
Plan document as appendices; and

 

(e)                        Take any action, before or after an Award is made
that it deems advisable to obtain approval or comply with any necessary local
government regulatory exemptions or approvals.

 

Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate the Exchange Act, the Code, any
securities law, or governing statute or any other applicable law.

 

19.6          Uncertificated Shares.  To the extent that the Plan provides for
issuance of certificates to reflect the transfer of Shares, the transfer of such
Shares may be effected on a noncertificated basis, to the extent not prohibited
by applicable law or the rules of any stock exchange.

 

19.7          Unfunded Plan.  Participants shall have no right, title, or
interest whatsoever in or to any investments that the Company, its Affiliates,
and/or its Subsidiaries may make to aid it in meeting its obligations under the
Plan. Nothing contained in the Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company, its Affiliates, and/or its
Subsidiaries and any Participant, beneficiary, legal representative, or any
other person. To the extent that any person acquires a right to receive payments
from the Company, its Affiliates, and/or its Subsidiaries under the Plan, such
right shall be no greater than the right of an unsecured general creditor of the
Company. All payments to be made hereunder shall be paid from the general funds
of the Company and no special or separate fund shall be established and no
segregation of assets shall be made to assure payment of such amounts except as
expressly set forth in the Plan. The Plan is not intended to be subject to
ERISA.

 

19.8          No Fractional Shares.  No fractional Shares shall be issued or
delivered pursuant to the Plan or any Award. The Committee shall determine
whether cash, Awards, or other property shall be issued or paid in lieu of
fractional Shares or whether such fractional Shares or any rights thereto shall
be forfeited or otherwise eliminated.

 

19.9          Retirement and Welfare Plans.  The Awards under this Plans will
not be included as “compensation” for purposes of computing benefits payable to
any Participant under the Company’s retirement plans (both qualified and
nonqualified) or welfare benefit plans unless such other plan

 

A-18

--------------------------------------------------------------------------------


 

expressly provides that such compensation shall be taken into account in
computing a Participant’s benefit.

 

Article 20.

 

Legal Construction

 

20.1          Gender and Number.  Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine, the
plural shall include the singular, and the singular shall include the plural.

 

20.2          Severability.  In the event any provision of the Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.

 

20.3          Requirements of Law.  The granting of Awards and the issuance of
Shares under the Plan shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required. The Company shall receive the
consideration required by law for the issuance of Awards under the Plan.

 

20.4          The inability of the Company to obtain authority from any
regulatory body having jurisdiction, which authority is deemed by the Company’s
counsel to be necessary to the lawful issuance and sale of any Shares hereunder,
shall relieve the Company of any liability in respect of the failure to issue or
sell such Shares as to which such requisite authority shall not have been
obtained.

 

20.5                        Securities Law Compliance.  The Company may use
reasonable endeavors to register Shares allotted pursuant to the exercise of an
Award with the United States Securities and Exchange Commission or to effect
compliance with the registration, qualification, and listing requirements of any
national or foreign securities laws, stock exchange, or automated quotation
system. With respect to Insiders, transactions under this Plan are intended to
comply with all applicable conditions of Rule 16b-3 or its successors under the
Exchange Act. To the extent any provision of the Plan or action by the Committee
fails to so comply, it shall be deemed null and void, to the extent permitted by
law and deemed advisable by the Committee.

 

20.6          Governing Law.  The Plan and each Award Agreement shall be
governed by the laws of the State of Hawaii, excluding any conflicts or choice
of law rule or principle that might otherwise refer construction or
interpretation of the Plan to the substantive law of another jurisdiction.
Unless otherwise provided in the Award Agreement, recipients of an Award under
the Plan are deemed to submit to the exclusive jurisdiction and venue of the
federal or state courts of Hawaii, to resolve any and all issues that may arise
out of or relate to the Plan or any related Award Agreement.

 

20.7          Section 409A of the Code.  It is the Company’s intent that
payments under the Plan are exempt from, and do not constitute “deferred
compensation” subject to, Section 409A of the Code and that the Plan be
administered accordingly. If and to the extent that any payment is determined by
the Company to constitute “non-qualified deferred compensation” subject to
Section 409A of the Code and is payable hereunder to a Participant by reason of
his termination of employment, then (a) such payment or benefit shall be made or
provided to the Participant only upon a “separation from service” as defined for
purposes of Section 409A of the Code under applicable regulations and (b) if the
Participant is a “specified employee” (within the meaning of Section 409A of the
Code and as determined by the Company), such payment shall not be made or
provided before the date that is six months after the date of the Participant’s
separation from service (or his earlier death). Neither the Company nor its
affiliates shall have any liability to any Participant, Participant’s spouse or
other beneficiary of any Participant’s spouse or other beneficiary of any
Participant or otherwise if the Plan or any amounts paid or payable hereunder
are subject to the additional tax and penalties under Section 409A of the Code.

 

A-19

--------------------------------------------------------------------------------

 